Name: Council Regulation (EEC) No 1152/82 of 11 May 1982 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 17 to 19 May 1982m
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 82 Official Journal of the European Communities No L 134/5 COUNCIL REGULATION (EEC) No 1152/82 of 11 May 1982 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 17 to 19 May 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, dried fodder products for which the marketing year expired on 31 March 1982, for the period 3 to 16 May 1982 ; whereas, on account of the delay in the fixing of the prices for the 1982/83 marketing year, the amounts fixed by the abovementioned Regulation should be maintained for the period 17 to 19 May 1982, HAS ADOPTED THIS REGULATION : Article 1 For the period 17 to 19 May 1982, the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 7-03 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation . Article 2 For the period 17 to 19 May 1982, the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring about an im ­ provement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation , a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas, in view of the characteristics of the market in question , the percentage should be set at 80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 45 % for the products referred to in the second indent of Article 1 (b) of that Regulation ; Whereas Article 104 of the 1979 Act of Accession laid down criteria for fixing the flat-rate aid and the guide price applicable in Greece ; Whereas Regulation (EEC) No 1035/82 (4) therefore fixed the production aid and the guide price for those  for Greece : 142-72 ECU per tonne,  for the other Member States : 148-08 ECU per tonne . This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the period 17 to 19 May 1982, the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1 1 17/78 shall be :  80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 ,  45 % for the products referred to in the second indent of paragraph 1 (b) of that Article . Article 4(') OJ No L 142, 30 . 5 . 1978 , p . 1 .0 OJ No L 176, 1 . 7 . 1981 , p . 9 . (  3) OJ No C 104, 26 . 4 . 1982, p . 25 . (4) OJ No L 118 , 1 . 5 . 1982, p . 80 . This Regulation shall enter into force on 17 May 1982 . L 134/6 Official Journal of the European Communities 15 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1982. For the Council The President P. de KEERSMAEKER